Citation Nr: 1503059	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for chronic residuals of hepatitis has been received. 

2.  Entitlement to service connection for chronic residuals of hepatitis, to include diabetes mellitus, type II.

3.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicides, to include Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

Historically, in December 1988, the Veteran filed a claim for service connection for hepatitis.  The RO denied the claim for service connection for chronic residuals of hepatitis in May 1989, which the Veteran appealed.  In October 1991, the Board denied the Veteran's claim. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for chronic residuals of hepatitis, and denied service connection for diabetes mellitus, type II.  In January 2011, the Veteran filed a notice of disagreement (NOD).  In November 2012, the RO issued a statement of the case (SOC).  In October 2012, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  

In February 2012, the Veteran testified during a  Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

As regards characterization of the appeal, although the RO declined to reopen the previously-denied claim for service connection for chronic residuals of hepatitis, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and  7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable decision on the request to reopen-the Board has characterized the appeal as chronic residuals of hepatitis as now encompassing both matters set forth on the title page.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA that, with the exception of the February 2012 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains no documents.

In November 2012, the Veteran's representative submitted additional medical treatise evidence in support of his appeal, without a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304.  As the claims for service connection are being remanded, the AOJ will have the opportunity to consider this evidence on remand.  

The Board's decision reopening the Veteran's previously-denied claim for service connection for chronic is set forth below.  The reopened claim fo service connecrion doe chronic hepapremaining claims for service connection, on the merits, are addressed in the remand following the order; those matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a final October 1991 decision, the Board denied a claim for service connection for chronic residuals of hepatitis.

3.  Evidence associated with the claims file since the October 1991 denial of the claim for service connection for chronic residuals of hepatitis includes new evidence that relates to  unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1991 decision, in which the Board denied service connection for chronic residuals of hepatitis loss, is final.  38 U.S.C.A. § 7104(b) (West 1991, 2014); 38 C.F.R. § 20.1100 (1991, 2014)

2.  As pertinent evidence received since the October 1991 denial is new and material, the criteria for reopening the claim for service connection for chronic residuals of hepatitis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the request to reopen the claim for service connection for chronic residuals of hepatitis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


At the time of the prior denial and presently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 2014); 38 C.F.R. § 3.303 (1991 and 2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's original claim of entitlement to service connection for chronic residuals of hepatitis in a March 1989 rating decision.  The decision was based on review of  service medical records which show treatment for infectious hepatitis in service, but that the condition had resolved prior to discharge from service.  In response to the Veteran's request, he was afforded a hearing before a hearing officer in February 1990, during which he did not testify that he had any medical evidence of residuals of hepatitis or allege any significant disability resulting from the hepatitis.  Instead, he asserted that his dormant residuals were evidenced by his inability to donate blood or organs because of his prior hepatitis.  Subsequently, the Veteran was afforded a VA examination in July 1990, the report of which notes  that the Veteran was hospitalized for hepatitis in January and February 1968 in Korea.  The examiner found that contemporaneous diagnostic blood tests showed normal results and concluded that the Veteran was diagnosed with history of hepatitis, no residuals.  Based upon the foregoing evidence, the hearing officer issued a decision denying service connection for chronic residuals of hepatitis on the basis that the evidence showed that the Veteran's infection hepatitis in service was acute and had resolved with no subsequent residuals shown.

The Veteran appealed the July 1990 hearing officer decision to the Board.  The evidence then of record consisted of the Veteran's DD 214 Report of Military Discharge, service medical records, the transcript of the February 1990 hearing, and the July 1990 VA examination report.  In October 1991, the Board denied the Veteran's original claim for service connection for chronic residuals of hepatitis because the evidence did not show that the Veteran's suffered from any residuals of hepatitis.  Unless the Chairman orders reconsideration or one of the other exceptions to finality applies-to include appeal to the United States Court of Appeals dor Veteran's claims are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.   See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in June 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since October 1991 are private medical records showing  diagnoses of diabetes mellitus, type II , and medical treatise articles indicating an association between diabetes and certain forms of hepatitis; as well as the Board hearing transcript..

The Board finds that the above-described evidence-specifically, the private medical records and medical treatise articles-provides a basis for reopening the claim for service connection for chronic residuals of hepatitis.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the October 1991 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that the private records document that the Veteran has been diagnosed with diabetes mellitus, type II, and, that medical treatis evidence, when considered along with the private evidence, at least suggests that such disorder may be associated with hepatitis contracted and treated during service; no such evidence was of record at the time of the Board's October 1991 denial.  Thus, this evidence, while certainly not conclusive as to whether the Veteran's diabetes mellitus, type II, is a residual of the Veteran's in-service  hepatitis, relates to unestablished facts necessary to substantiate the claim for service connection for diabetes mellitus as a chronic residual of hepatitis, and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chronic residuals of hepatitis loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received  to reopen the claim for service connection for chronic residuals of hepatitis,  to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matters remaining on appeal is warranted.

The Board has reopened the claim for service connection for chronic residuals of hepatitis, whereas the RO declined to reopen the claim.  As the RO has not considered the claim for service connection, on the merits, remand of this matter to the AOJ, for initial consideration, is required to avoid any prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  

The Board also finds that further development of the reopened claim, as well as the claim in connection with the claim for service connection based on herbicide exposure, is needed.

As for the reopened claim, as explained above, the evidence providing a basis for reopening the previously denied claim suggests a possible nexus between the Veteran's current diabetes and the hepatitis which he contracted and was treated for during his military service.  However, as the medical treatise evidence is not specific to this Veteran, and there is no specific medical opinion on this point, such evidence does not sufficiently resolve the question of whether there exists a medical nexus between current diabetes and service-to include whether the Veteran's diabetes is a chronic residual of his hepatitis.  

Under these circumstances, the Board finds that examination to obtain appropriate medical opinion to resolve these and other relevant questions is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Alternatively, the Veteran has asserted  that his type II diabetes mellitus is due to herbicide exposure, to include Agent Orange, during service along the Korean DMZ.  Notably,  service connection may be presumed for certain diseases, such as diabetes, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2014); ; 38 C.F.R. §§ 3.307, 3.309 (2014).  Also, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period. 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).

Specifically, the Veteran contends that he "was in the DMZ zone of Korea [from] January 3, 1967 through March 22, 1968."  See January 2011 NOD.  During the course of the appeal, in January 2012, the AOJ submitted a request to the Defense Personnel Records Information System (DPRIS) to confirm whether the Veteran's unit-the HH&S Battery, 2nd Battalion, 8th Artillery-was about one or two miles away from the DMZ during the summer months of 1968, from June 1, 1968 to July 31, 1968.  The request also noted that the Veteran had alleged that he was assigned to patrol the DMZ during this time.  Pertinently, the DPRIS response received stated that the Veteran's battalion was involved in the construction of the Phase Line Papa from June to November 1968, that the majority of the battalion was moved to the field to construct field fortifications, and that the unit history does not mention or document any specific duties performed by unit members along the DMZ.  The Board finds such evidence inconclusive as the AOJ's request and the DPRIS response address the wrong time period: the Veteran alleged that he was in the DMZ from January 3, 1967 through March 22, 1968, not during the summer of 1968.  Accordingly, further, appropriate action to attempt to verify the Veteran's alleged herbicides exposure during the correct time period, January 3, 1967 through March 22, 1968, is warranted..  

In addition to the actions noted above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file reflects records of VA medical treatment up to August 2010.   Hence, the AOJ should obtain and associate with with the claims file all outstanding, pertinent records of evaluation/and or treatment of the Veteran's diabetes or hepatitis dated since August 2010,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 2010.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Undertake necessary action to obtain information as to the activities/location(s) of the HH&S Battery, 2nd Battalion, 8th Artillery, during the period from January 3, 1967 through March 22, 1968-to include whether the unit was ever within or within the vicinity of the Korean DMZ, and whether duties included patrolling the DMZ t any time during that period.  Such action shall include, but is not limited to, obtaining the Veteran's entire service personnel file; making a request to JSRRC, or other appropriate agency, for information regarding the location of the Veteran's unit; and contacting the appropriate service department to request information (in the form of unit records or other such records).

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, obtain any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of his claimed chronic residuals of hepatitis and his diabetes.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently has, or at any point pertinent to this appeal has had,  hepatitis or any chronic residuals of in-service hepatitis, to include diabetes mellitus, type II.   In doing so,  the physician should specifically consider in-service and post-service private medical records, as well as the medical treatise articles indicating an association between hepatitis C and diabetes mellitus, type II.

If diabetes mellitus, type II, is found not to be a chronic residual of hepatitis, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


